Citation Nr: 0841291	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left wrist 
condition.

2.  Entitlement to service connection for a lumbar disorder.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985, from July 1986 to November 1987, and from 
February 1988 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In May 2008, the veteran testified at a Board 
hearing before the undersigned in Seattle, Washington.  A 
transcript of the hearing has been added to the record.  The 
record was held open for 60 days after the hearing, at the 
veteran's request, so that he could submit additional 
evidence.  None was received.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a left 
wrist condition.

2.  The veteran does not have a current diagnosis of a lumbar 
disorder.

3.  The veteran's history of sinusitis episodes are acute and 
transitory and do not constitute a current chronic 
disability.


CONCLUSIONS OF LAW

1.  A left wrist condition was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A lumbar disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  A chronic sinus condition was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Left wrist

At a VA examination in February 2005, the veteran reported 
that he injured his wrist the prior year, and stated that he 
experiences sharp pain in the wrist and is unable to lift 
heavy objects.  The examiner reported normal range of motion 
for both wrists.  An X-ray of the left wrist showed no 
acquired lesions.  The examiner concluded that there was no 
diagnosis as to the left wrist because there was no pathology 
to render a diagnosis.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id. As there is no current medical 
evidence of a left wrist condition, service connection is not 
warranted.

II.  Lumbar disorder

During the May 2008 Board hearing, the veteran reported that 
he was involved in three motor vehicle accidents during 
service and an incident when he fell on his back and 
shoulder.  The service treatment records show complaints of 
back pain.

There is no current diagnosis of a lumbar spine disorder.  
The February 2005 X-ray during the VA examination showed a 
normal lumbar spine.  Private medical records from Dr. 
Roberts also report back pain but no diagnosed disorder.  An 
MRI in October 2004 was negative.

The Board acknowledges that the record does contain 
references to scoliosis, which was shown on some X-rays 
during service.  Scoliosis, however, was not noted after the 
veteran retired from military service in 2005.  The Board 
also observes that congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
law.  38 C.F.R. § 3.303(c) (2008).  There is a lack of 
entitlement under the law to service connection for a 
congenital deformity, unless the evidence shows that it was 
subject to a superimposed disease or injury during military 
service that resulted in increased disability.  VAOPGCPREC 
82-90, 56 Fed. Reg. 45711 (1990).  

The claim for service connection must be denied in the 
absence of a current disability of the lumbar segment of the 
spine.

III.  Sinusitis

During the February 2005 VA examination, the veteran reported 
that he suffers sinusitis four times per year for weeks each 
time, and that the condition has existed for 15 years.  He 
treats the sinusitis with antibiotics.  At the time of the 
examination, the examiner made no diagnosis regarding 
sinusitis because the condition was resolved.  The X-ray of 
the sinuses showed normally developed and normally aerated 
paranasal sinuses without complete sinus opacification or air 
fluid levels.  No significant mucoperiosteal thickening was 
detected.  No active mucosal sinus disease was detected.

The service treatment records and VA examination show that 
the veteran has suffered acute and transitory sinus 
infections.  Because there is no chronically disabling 
pathology, service connection is not warranted.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in January 2005 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claims for service connection are 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, issues concerning the disability evaluation 
and the effective date of the award do not arise in this 
instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records and VA treatment records, as well as 
private medical records for which the claimant authorized 
release to VA.  A VA examination was conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for a left wrist condition 
is denied.

Entitlement to service connection for a lumbar disorder is 
denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


